By the Court.
Under section 314 of the code of 1853, as amended April 18, 1870 (67 Ohio L. 111), which provides: “ The following persons shall be incompetent to testify: . . . 7th. — Husband and wife concerning any communication made by one to the other during coverture, or any act done by either in the presence of the other during coverture, unless such communication was made or such act was done within the known presence, hearing or knowledge of a third person competent of being a witness,” &c. Held: A husband or wife called to testify to such communication or act is competent to testify as to the known presence, hearing or knowledge of such third person.